Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
Examiner notes claim(s) 4, 11 and 18 as amended, overcome the 112 rejection. Therefore the rejection is accordingly withdrawn.
Response to Arguments
Applicant's arguments filed 3-2-21 have been fully considered but they are not persuasive. Regarding independent claims 1, 8 and 15, Applicant’s remarks on page 11 state: “At the outset, the Winscape Document does not disclose at least the features of "scal[ing] the viewable image area to occupy a display area to adapt the field of view of the scene to a field of view of a window of the person at the relative distance" as recited by independent claim 1 and as similarly recited by independent claims 8 and 15.” Examiner respectfully disagrees. The Winscape video at time mark: 0:25 shows 13 triangle shaped support trusses under the paved roadway (left window). As the viewer approaches the window at time mark: 0:40, the bridge is scaled as the viewer changes position, as evidenced by the wall gap size in between the right and left windows. The left window at time stamp: 0:40 now shows 29 triangle shaped support trusses. 

    PNG
    media_image1.png
    720
    1278
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    719
    1280
    media_image2.png
    Greyscale

“This embedded video merely simulates, using a scene of a bridge, the viewer moving left, right, front, and back and the scene being adjusted "accordingly (side to side, up and down)."” Applicant’s remark states the simulation of the bridge scene is adjusted according to the viewer moving “left, right, front, and back”. The user’s front and back movement is EXACTLY what scales the image of the bridge shown above between time marks: 0:25 – 0:40. The lack of technical explanation in Winscape’s text is IMPLIED in the video. Winscape’s processor must select different views for scaling according to user relative position.
Regarding claim 6, Applicant argues on pages 13-14: “Nowhere does the Winscape Document disclose that the scene itself is "receive[d]... over a communication network" as recited by these dependent claims”. Examiner respectfully disagrees. Winscape states “web control of sleep/wake/scene selection” in para. 3. Web control of scene selection implies the use of a network
Regarding claim 7, Applicant argues on page 14: “these dependent claims store "a plurality of viewable image areas, each viewable image area from among the plurality of viewable image areas corresponding to a different relative distance from among a plurality of relative distances" with the viewable image area that corresponds to the relative distance being selected from among the plurality of viewable image areas”. Examiner respectfully disagrees. As the user changes position in Winscape, the displayed images are instantly changed to reflect relative positioning. As shown above, web control of scene selection implies storing of images.
Regarding claim 2, Applicant argues on page 15 state: “Although, the various geometric projection techniques, such as the geometric law of similar triangles, as mentioned in this Application may be well known, nowhere has Applicant admitted that utilizing these geometric projection techniques "to select a viewable image area from an image that corresponds to the relative distance between a person and the virtual window system" is prior art”. Applicant admits the technique is KNOWN and therefore would be obvious to one skilled to at least try. See supporting document US 6,690,338 B1 to Maguire (col. 7, ll. 65-67). All other arguments are based on dependency. Therefore the rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winscape (https://twistedsifter.com/2010/04/winscape-virtual-windows/).
Regarding claim 1, Winscape teaches a virtual window system, comprising: a position sensor configured to determine a relative distance between the virtual window system and person viewing the virtual window system (e.g. WINSCAPE VIRTUAL WINDOWS TOOLKIT 
– Custom Winscape software with configurable screen parameters
– Two HD plasma displays for great contrast and wide viewing angles
– Video playback resolution of 1920×1080 with sound
– Still-image resolution of 4096×4096
– Fully embedded in the wall for aesthetics and silent operation
– Tracking of one person in the room for proper perspective presentation
– Scheduled on/off
– iPhone and web control of sleep/wake/scene selection
The circuit to the left simulates a Wii sensor bar. Two clusters of IR LED emitters spread out the IR light via nine IR LEDs so that the “bar” is visible to the Wiimote from just about any normal orientation of the viewer (para. 3-11), processor circuitry configured to: select a viewable image area from an image that corresponds to the relative distance to adapt the image to a field of view of a scene of the person at the relative distance (e.g. video time mark: 0:10-0:50), and scale the viewable image area to occupy a display area to adapt the field of view of the scene to a field of view of a window of the person at the relative distance (e.g. video time mark: 0:04-0:30); and a display device configured to display the scaled viewable image area onto the display area to emulate the person viewing a real-world window at the relative distance (e.g. video time mark: 0:20-0:60).
The Winscape video at time mark: 0:25 shows 13 triangle shaped support trusses under the paved roadway (left window). As the viewer approaches the window at time mark: 0:40, the bridge is scaled as the viewer changes position, as evidenced by the wall gap size in between the right and left windows. The left window at time stamp: 0:40 now shows 29 triangle shaped support trusses. 

    PNG
    media_image1.png
    720
    1278
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    719
    1280
    media_image2.png
    Greyscale

This clearly indicates scaling of the image based on viewing position or “relative distance”. The user’s front and back movement is what scales the image of the bridge shown above between time marks: 0:25 – 0:40. The lack of technical explanation in Winscape’s text is IMPLIED in the video. Winscape’s processor must select different views for scaling according to user relative position.
Regarding claim 4, see the rejection of claim 1 above. Winscape further teaches wherein the position sensor is further configured to determine a light line of sight of the person, and wherein the processor is further configured to: select the viewable image area from the image based upon the relative distance and the light line of sight of the person (e.g. The circuit to the left simulates a Wii sensor bar. Two clusters of IR LED emitters spread out the IR light via nine IR LEDs so that the “bar” is visible to the Wiimote from just about any normal orientation of the viewer (para. 3-11, video time mark: 0:20-0:60).
Regarding claim 5, see the rejection of claim 1 above. Winscape further teaches a user interface configured to allow the person to select the image from among a library of images (e.g. video time mark: 1:30-2:00).
Regarding claim 6, see the rejection of claim 1 above. Winscape further teaches communication circuitry configured to receive the image over a communication network (e.g. web control of sleep/wake/scene selection- para. 3. Web control of scene selection implies the use of a network).
Regarding claim 7, see the rejection of claim 1 above. Winscape further teaches content storage that stores a plurality of viewable image areas, each viewable image area from among the plurality of viewable image areas corresponding to a different relative distance from among a plurality of relative distances, and wherein the processor is configured to select the viewable image area that corresponds to the relative distance from among the plurality of viewable image areas (It is implied image storage is present as the user selects from a variety of images. Relative distances are used throughout the video implying different images are stored at different relative distances to present the image according to the position of the user).
Claim(s) 8 and 11-14 recite(s) similar limitations as claim(s) 1 and 4-7 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 and 5-7 is/are incorporated herein. Furthermore, Winscape teaches a method of preference selections made by a user via software (para. 5).
Claim(s) 15 and 18-20 recite(s) similar limitations as claim(s) 1 and 4-7 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 and 5-7 is/are incorporated herein. Furthermore, Winscape teaches a system to carry out the invention (e.g. video time mark: 1:05-1:35 and para. 4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winscape (https://twistedsifter.com/2010/04/winscape-virtual-windows/) in view of admitted prior art.
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Winscape uses techniques to achieve the same end result of viewing zoomed regions of the image based on relative positioning, but fails to explicitly teach geometric projections. Applicant’s specification (para. 46) defines the limitations of claim 2 “wherein the processor is configured to select the viewable image area in accordance with a geometric projection technique” as “the virtual window system utilizes geometric projection techniques, for example, the geometric law of similar triangles, to select a viewable image area from an image that corresponds to the relative distance between a person and the virtual window system”. Applicant also admits This is admitted prior art being as mathematical laws are standards of known truth and logic. 
Applicant argues on page 15 of remarks filed 3-2-21 state: “Although, the various geometric projection techniques, such as the geometric law of similar triangles, as mentioned in this Application may be well known, nowhere has Applicant admitted that utilizing these geometric projection techniques "to select a viewable image area from an image that corresponds to the relative distance between a person and the virtual window system" is prior art”. Examiner takes OFFICIAL NOTICE that the law of similar triangles is/are extremely well known and have been used for decades in graphics related art. Therefore, the law of similar triangles would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. Applicant admits the technique is KNOWN and therefore would be obvious to one skilled to at least try. See supporting document US 6,690,338 B1 to Maguire (col. 7, ll. 65-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Winscape with the features of geometric law of similar triangles as taught by Applicant’s specification. The motivation would have been geometric law of similar triangles is known and admitted prior art and would have been obvious to use and/or at least try.
Regarding claim 3, see the rejection of claim 2 above. The same rationale used above to reject claim 2 is applied herein.
Claim(s) 9-10 recite(s) similar limitations as claim(s) 2-3 above, but in method form. Therefore, the same rationale used in regards to claim(s) 2-3 is/are incorporated herein. Furthermore, Winscape teaches a method of preference selections made by a user via software (para. 5).
Claim(s) 16-17 recite(s) similar limitations as claim(s) 2-3 above, but in system form. Therefore, the same rationale used in regards to claim(s) 2-3 is/are incorporated herein. Furthermore, Winscape teaches a system to carry out the invention (e.g. video time mark: 1:05-1:35 and para. 4-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613